JET METAL CORP. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTH PERIOD ENDED JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) NOTICE OF NO AUDITOR REVIEW OF CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3 (3) (a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that an auditor has not reviewed the financial statements. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (Unaudited) (Expressed in Canadian Dollars) JULY 31, 2014 APRIL 30, 2014 ASSETS Current assets Cash and cash equivalents $ $ Marketable securities (Note 4) - Receivables Prepaid expenses Reclamation bonds (Note 6) Equipment (Note 5) Exploration and evaluation assets (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 10) Future reclamation provisions (Note 7) Equity Capital stock (Note 8) Reserves Deficit $ $ Nature of operations and going concern (Note 1) Subsequent events (Note 14) Approved on September 26, 2014 on behalf of the Board of Directors: “M”Jay Sujir” Director “Stewart Wallis” Director Jay Sujir Stewart Wallis The accompanying notes are an integral part of these condensed interim consolidated financial statements. 1 JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTH PERIODS ENDED JULY 31, (Unaudited) (Expressed in Canadian Dollars) EXPENSES Audit and accounting (recovery) $ $ Depreciation (Note 5) Exploration and evaluation (Note 6) Insurance Interest (Note 7) Investor relations Legal Management fees - Office and administration Rent Share-based compensation (recovery) (Note 8) - Transfer agent and filing fees Travel - Wages and salaries Finance income - 39 Gain on foreign exchange 25 Unrealized loss on marketable securities (Note 4) 4 Loss and comprehensive loss for the period $ $ Basic and diluted loss per common share $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed interim consolidated financial statements. 2 JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED JULY 31, (Unaudited) (Expressed in Canadian Dollars) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ $ Items not affecting cash: Depreciation Interest Share-based compensation (recovery) - Unrealized loss (gain) on foreign exchange Unrealized loss on marketable securities Non-cash working capital item changes: Receivables Prepaid expenses Payables and accrued liabilities Due to related parties Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of marketable securities - Net change in cash and cash equivalents during the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash and cash equivalents Cash $ $ Liquid short term investments $ $ Cash (paid) received for Interest $ - $ - Taxes $ - $ - Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these condensed interim consolidated financial statements. 3 JET METAL CORP. CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Unaudited) (Expressed in Canadian Dollars) Capital Stock Number of Shares Amount Reserves Deficit Total Balance, April 30, 2013 $ Share-based compensation (recovery) - - - Loss for the period - - - Balance, July 31, 2013 Common shares cancelled due to fractional rounding - Share-based compensation - - - Loss for the period - - - Balance, April 30, 2014 Loss for the period - - - Balance, July 31, 2014 $ The accompanying notes are an integral part of these condensed interim consolidated financial statements. 4 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 1.NATURE OF OPERATIONS AND GOING CONCERN Jet Metal Corp. (the "Company" or “Jet Metal”) is an exploration stage company whose common shares trade on the TSX Venture Exchange and the OTC Markets Group’s OTCQB Marketplace.The Company is in the business of acquiring, exploring and evaluating mineral resource properties, and either joint venturing or developing these properties further or disposing of them when the evaluation is completed.The Companyis incorporated under the laws of British Columbia. All of the Company’s resource properties are currently located in North America. The address of the Company’s registered office is #1240 – 1140 West Pender Street, Vancouver, British Columbia, Canada V6E 4G1. The Company is in the process of exploring and evaluating its exploration and evaluation assets and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for exploration and evaluation assets are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. The Company voluntarily delisted its common shares from the NYSE MKT and its common shares were transferred to and began trading July 1, 2013 on the OTC Markets Group’s OTCQB Marketplace.Subsequently, the Company voluntarily delisted its common shares from the Toronto Stock Exchange and its common shares were transferred to and began trading January 20, 2014 on the TSX Venture Exchange. During the year ended April 30, 2014, the Company consolidated its common shares on the basis of one post-consolidated share for every ten pre-consolidated common shares held (Note 8). All references to share and per share amounts have been retroactively restated to reflect this share consolidation. These condensed interim consolidated financial statements have been prepared using International Financial Reporting Standards (“IFRS”) on a going concern basis which assumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The continuing operations of the Company are dependent upon its ability to continue to raise adequate financing and to commence profitable operations in the future. These condensed interim consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and statement of financial position classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. As at July 31, 2014, the Company had a working capital deficit of $767,824 (April 30, 2014 – $716,619) and a deficit of $107,049,507 (April 30, 2014 – $106,993,193).At present, the Company has no producing properties and consequently has no current operating income or cash flows.The Company intends to finance its future requirements through a combination of debt and/or equity issuance. There is no assurance that the Company will be able to obtain such financings or obtain them on favorable terms. These material uncertainties raise substantial doubt on the Company’s ability to continue as a going concern. 2.BASIS OF PRESENTATION a)Significant accounting judgements and estimates The preparation of the condensed interim consolidated financial statements in conformity with IFRS requires management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of assets, liabilities, shareholders’ equity, and the disclosure of contingent assets and liabilities, as at the date of the financial statements, and expenses for the periods reported. 5 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (continued) a)Significant accounting judgements and estimates (continued) Critical Judgements The preparation of these condensed interim consolidated financial statements requires management to make judgements regarding the going concern of the Company, as previously discussed in Note 1, as well as the determination of functional currency. The functional currency is the currency of the primary economic environment in which an entity operates, and has been determined for each entity within the Company. The functional currency for the Company and its subsidiaries has been determined to be the Canadian dollar. Key Sources of Estimation Uncertainty Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting periods. Actual results could differ from those estimates and such differences could be significant. Significant estimates made by management affecting the condensed interim consolidated financial statements include: Share-based Payments Estimating fair value for granted stock options and compensatory warrants requires determining the most appropriate valuation model which is dependent on the terms and conditions of the grant. This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the option or warrant, volatility, dividend yield, and rate of forfeitures and making assumptions about them. Deferred Tax Assets & Liabilities The estimation of income taxes includes evaluating the recoverability of deferred tax assets and liabilities based on an assessment of the Company’s ability to utilize the underlying future tax deductions against future taxable income prior to expiry of those deductions. Management assesses whether it is probable that some or all of the deferred income tax assets and liabilities will not be realized. The ultimate realization of deferred tax assets and liabilities is dependent upon the generation of future taxable income, which in turn is dependent upon the successful discovery, extraction, development and commercialization of mineral reserves. To the extent that management’s assessment of the Company’s ability to utilize future tax deductions changes, the Company would be required to recognize more or fewer deferred tax assets or liabilities, and deferred income tax provisions or recoveries could be affected. Recoverability of Exploration & Evaluation Assets The Company is in the process of exploring and evaluating its exploration and evaluation assets and has not yet determined whether the properties contain mineral reserves that are economically recoverable.The recoverability ofthe amounts shown for exploration and evaluation assets are dependent upon the existence of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to complete the development of those mineral reserves and upon future production or proceeds from the disposition thereof. Useful Life of Equipment Equipment is depreciated over its estimated useful life. Estimated useful lives are determined based on current facts and past experience, and take into consideration the anticipated physical life of the asset, the potential for technological obsolescence, and regulations. 6 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (continued) a)Significant accounting judgements and estimates (continued) Key Sources of Estimation Uncertainty (continued) Future Reclamation Provision The Company assesses its provision for reclamation related to its exploration and evaluation activities at each reporting period or when new material information becomes available. Accounting for reclamation obligations requires management to make estimates of the future costs that will be incurred to complete the reclamation to comply with existing laws and regulations. Actual future costs that will be incurred may differ from those amounts estimated as a result of changes to environmental laws and regulations, timing of future cash flows, changes to future costs, technical advances, and other factors. In addition, the actual work required may prove to be more extensive than estimated because of unexpected geological or other technical factors. The measurement of the present value of the future obligation is dependent on selection of suitable discount rate and the estimate of future cash outflows. Changes to either of these estimates may materially affect the present value calculation of the obligation. b)Approval of the condensed interim consolidated financial statements The condensed interim consolidated financial statements of the Company for the three month period ended July 31, 2014 were reviewed by the Audit Committee and approved and authorized for issue by the Board of Directors on September 26, 2014. c)Basis of presentation These condensed interim consolidated financial statements are presented in Canadian dollars, which is the functional currency of the Company and its subsidiaries, and have been prepared on a historical cost basis, except for certain financial instruments classified as fair value through profit or loss, and available-for-sale, which are stated at their fair value. In addition, these condensed interim consolidated financial statements have been prepared using the accrual basis of accounting, except for certain cash flow information. d)Statement of compliance These condensed interim consolidated financial statements have been prepared in accordance with IFRS as issued by the International Accounting Standards Boards (“IASB”) and in accordance with International Accounting Standards (“IAS”) 34, Interim Financial Reporting.The condensed interim consolidated financial statements do not include all the information required for full annual financial statements. These condensed interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended April 30, 2014. e)Basis of consolidation These condensed interim consolidated financial statements include the accounts of the Company, and its wholly owned subsidiaries, Target Exploration and Mining Corp. (“Target”), Crosshair Energy USA, Inc. (“Crosshair USA”), Gemini Metals Corp. (“Gemini”) as well as The Bootheel Project LLC (“BHP LLC”) in which the Company has a 81% interest. A wholly owned subsidiary is an entity in which the Company has control, directly or indirectly, where control is defined as the power to govern the financial and operating policies of an enterprise so as to obtain benefits from its activities. All intercompany transactions and balances have been eliminated on consolidation. 7 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (continued) e)Basis of consolidation (continued) Details of the Company’s subsidiaries are as follows: Name Place of incorporation Interest % Principal activity Target Exploration and Mining Corp. British Columbia, Canada 100% ownership by the Company Exploration and evaluation of mineral properties Crosshair Energy USA, Inc. Nevada, United States 100% ownership by Target Exploration and evaluation of mineral properties Bootheel Project LLC Colorado, United States 81% ownership by Crosshair USA Exploration and evaluation of mineral properties Gemini Metals Corp. British Columbia, Canada 100% ownership by the Company In-active subsidiary 3.SIGNIFICANT ACCOUNTING POLICIES The accounting policies followed by the Company are set out in Note 3 to the audited consolidated financial statements for the year ended April 30, 2014 and have been consistently followed in the preparation of these condensed interim consolidated financial statements, except for new standards adopted as disclosed below. New Accounting Pronouncement Adopted The following accounting standard was adopted as of May 1, 2014 and did not have a material impact on the consolidated financial statements of the Company. Amendments to IAS 32, Financial Instruments:Presentation, were effective for annual periods beginning on or after January 1, 2014 and relate to offsetting financial assets and financial liabilities. New Accounting Pronouncement The following accounting pronouncement has been made, but is not yet effective for the Company as at July 31, 2014.The Company is currently evaluating the impact of the amended standards on its consolidated financial statements. In November 2009 and October 2010, the IASB issued IFRS 9, Financial Instruments (“IFRS 9”), which represents the completion of the first part of a three-part project to replace IAS 39, Financial Instruments: Recognition and Measurement, with a new standard. Per the new standard, an entity choosing to measure a liability at fair value will present the portion of the change in its fair value due to changes in the entity’s own credit risk in the other comprehensive income or loss section of the entity’s statement of comprehensive loss, rather than within profit or loss. Additionally, IFRS 9 includes revised guidance related to the derecognition of financial instruments. IFRS 9 applies to financial statements for annual periods beginning on or after January 1, 2018, with early adoption permitted. Comparative Figures Certain comparative figures have been reclassified in accordance with the current period’s presentation. 8 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 4.MARKETABLE SECURITIES Canadian Zinc Corp. (CZN) Australian American Mining Corp. (AIW.A) Expedition Mining Inc. (EXU.V) Total Cost Balance at April 30, 2013 $ Dispositions - - Balance at April 30, 2014 Dispositions - Balance at July 31, 2014 - - Adjustments to Fair Value Balance at April 30, 2013 Adjustment for the year Balance at April 30, 2014 Adjustment for the period - Balance at July 31, 2014 - - Fair Value At April 30, 2014 $ $ - $ $ At July 31, 2014 $ - $ - $ - $ - During the three month period ended July 31, 2014, the Company sold 54,565 common shares of Canadian Zinc Corporation and 2,222,222 common shares of Expedition Mining Inc. for net proceeds of $21,543 and $31,167, respectively. During the year ended April 30, 2014, the Company exchanged 321,940 common shares of Messina Minerals Inc. for 54,565 common shares of Canadian Zinc Corporation as a result of the acquisition of Messina Minerals Inc. by Canadian Zinc Corporation.Prior to this exchange, the Company sold 31,000 common shares of Messina Minerals Inc. for net proceeds of $2,075. 9 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 5.EQUIPMENT Exploration Equipment Cost Balance at April 30, 2013, April 30, 2014 and July 31, 2014 $ Accumulated Depreciation Balance at April 30, 2013 Depreciation Balance at April 30, 2014 Depreciation Balance at July 31, 2014 Net Book Value At April 30, 2014 $ At July 31, 2014 $ 6.EXPLORATION AND EVALUATION ASSETS The following table illustrates acquisition costs: Central Mineral Belt (“CMB”) Moran Lake, Otter / Portage Lake Silver Spruce Total Balance at April 30, 2013 $ $ $ Impairment - Balance at April 30, 2014 and July 31, 2014 $ - $ $ The following table illustrates the exploration and evaluation expenditures incurred during the three month period ended July 31, 2014: Bootheel Project Administration $ Recovery – JV Partner $ The following table illustrates the exploration and evaluation expenditures incurred during the three month period ended July 31, 2013: CMB Bootheel Project Other Total Administration (recovery) $ Recovery – JV Partner - - $ 10 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 6.EXPLORATION AND EVALUATION ASSETS (continued) Central Mineral Belt (“CMB”) Moran Lake Property Pursuant to an agreement dated October 14, 2004, the Company acquired an option to earn a 90% interest, subject to a 2% net smelter royalty (“NSR”) and a 10% carried interest to the vendor, in the Moran Lake Property, a uranium prospect located in Central Labrador, Newfoundland and Labrador, Canada.The agreement was amended on March 1, 2005 to include additional claims adjacent to the Moran Lake Property, known as Moran Heights. The Company previously issued 40,000 common shares, made cash payments totaling $575,000 and spent more than the required minimum $3,000,000 on project expenditures.In connection with the option agreement to earn its 90% interest in the Moran Lake Property, the Company was involved in a dispute with the original vendor of the Moran Lake Property, Mr. Murphy, regarding the timing of advance royalty payments. On December 5, 2011, the Company settled the litigation. Under the terms of the settlement, the Company made a cash payment of $600,000 and issued 119,361 common shares. All litigation was discontinued and Mr. Murphy acknowledged that the Company’s 90% interest in the CMB Uranium/Vanadium Project vested and any requirement for a bankable feasibility study was irrevocably waived. The Company was required to make advance royalty payments of $200,000 per year commencing in November 2012.Accordingly, the Company paid an advance royalty payment of $200,000 in November 2012.Had the Company brought the Moran Lake Property into production, the advance royalty payments would have been deducted against any NSR owed to the original vendor of the property. On November 1, 2013, the Company exercised its right to abandon those mineral claims that form the Moran Lake Property and terminated the related agreement to discharge the Company from any further obligations with respect to the Moran Lake Property.As a result, the Company recorded an impairment of $2,484,868 to operations during the year ended April 30, 2014. Otter/Portage Lake Property Pursuant to an agreement dated December 2, 2005, the Company acquired a 100% interest, subject to a 1.5% NSR, in the Otter and Portage Lake Properties located in the Central Mineral Belt of Labrador. During the year ended April 30, 2014, the Company abandoned these properties and recorded an impairment of $675,750 to operations in relation to the Otter and Portage Lake Properties. Silver Spruce Property Amalgamation In July 2008, the Company entered into an agreement with Expedition Mining Inc. ("Expedition"), formally known as Universal Uranium Ltd., and acquired all of Expedition's interest (60%) in its joint venture project with Silver Spruce Resources Inc. in Labrador. Currently the Company has a 100% interest in the property subject to a 2% net smelter royalty payable to Silver Spruce and a 2% net smelter royalty payable to Expedition Mining Inc. on 60% of any production from the Silver Spruce Property. Bootheel Project On March 31, 2009, the Company acquired an interest in the Bootheel and Buckpoint Properties in Wyoming, USA through the acquisition of Target. Under a series of agreements between UR-Energy USA Inc. (“URE”), several of its subsidiaries, Target and Crosshair USA, a wholly owned subsidiary of Target, the Company could earn a 75% interest in BHP LLC, subject to certain royalties, by completing expenditures totalling US$3,000,000 on or before June 7, 2011. The Company made these expenditures, and additional expenditures, which increased its holdings to 81%. The Company, through Target, has earned an 81% interest in BHP LLC, representing an 81% interest in the underlying Bootheel and Buckpoint Properties. 11 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 6.EXPLORATION AND EVALUATION ASSETS (continued) Bootheel Project (continued) Under agreements dated February 5, 2008 between MJ Ranches Inc. and Crosshair USA as manager, BHP LLC leased MJ Ranches Inc.’s 75% ownership of certain minerals on fee land that adjoins the Bootheel Property. The initial term of the agreement was for five years with provision for two renewals. Payment for the initial five year term was US$252,651 paid in advance, increased for inflation for the renewal periods. The acquired mineral rights were subject to a sliding scale royalty tied to the sales price of uranium. The “Uranium Lease and Surface and Damage Agreement” and “Surface Impact Agreement” expired in February 2013.On June 7, 2013, the Company announced that BHP LLC has been unable to reach an agreement with MJ Ranches Inc. on terms which more accurately reflect current market conditions.Certain portions of the mineral resources included in the Technical Report issued by the Company, dated October 27, 2012, are located on those lands which were subject to the mineral lease with MJ Ranches Inc.Accordingly, during the year ended April 30, 2013, the Company recorded an impairment of $3,727,724 to operations. Golden Promise Golden Promise Property On April 29, 2009, the Company acquired a 60% interest in the Golden Promise Gold Project in Central Newfoundland, Canada with an option to acquire an additional interest from Paragon Minerals Corp. (“Paragon”). On May 31, 2013, the Company and Paragon terminated the Golden Promise Option and Joint Venture Agreement and as a result, the Company recorded an impairment of $1,401,128 to operations during the year ended April 30, 2013. Southern Golden Promise (Victoria Lake) The Company had earned a 62.02% interest in mineral claims located in the Botwood Basin area of Central Newfoundland known as Southern Golden Promise in consideration for issuing a total of 10,000 common shares and incurring a minimum of $1,750,000 exploration expenditures within specified deadlines. During the year ended April 30, 2014, the Company abandoned the Southern Golden Promise property. Reclamation Bonds As at July 31, 2014, the Company had outstanding reclamation bonds for the Bootheel Property of US$25,800 (April 30, 2014 - US$25,800) registered with the Wyoming Department of Environmental Quality and State Office of Lands and Investment. During the year ended April 30, 2014, the Company recorded an impairment of reclamation bonds in the amount of $41,852 due to collectability concerns in relation to properties that have been abandoned. 12 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars 7.FUTURE RECLAMATION PROVISIONS July 31, 2014 April 30, 2014 Beginning balance $ $ Change in estimates1 - Interest Reclamation expenses incurred - Ending balance $ $ 1 The Company revised its prior estimates based on new information regarding potential future reclamation costs, and the estimated dates of abandonment of the interests in exploration and evaluation assets. As at July 31, 2014, the Company has legal obligations associated with the Moran Lake property for cleanup costs. These costs are anticipated to be incurred through 2015. The total undiscounted amount of estimated cash flows required to settle the obligations is approximately $20,000, which was adjusted for inflation at the rate of 2%, discounted at 8% and projected out to 2015. 8.CAPITAL STOCK AND RESERVES Share and warrant issuances There were no share or warrant issuances during the three month period ended July 31, 2014 or the year ended April 30, 2014. During the year ended April 30, 2014, the Company consolidated its common shares on the basis of one post-consolidated share for every ten pre-consolidated common shares held (Note 1). All references to share and per share amounts have been retroactively restated to reflect this share consolidation. Warrants The following is a summary of warrant activities during the three month period ended July 31, 2014 and the year ended April 30, 2014: Number of Warrants Weighted Average Exercise Price Outstanding, April 30, 2013 Expired Outstanding, April 30, 2014 and July 31, 2014 - - Stock options The Company’s Stock Option Plan is a 10% rolling plan that allows a maximum 10% of the issued shares to be reserved for issuance under the plan. Options granted under the plan may not have a term exceeding 10 years and vesting provisions are at the discretion of the Board of Directors. 13 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 8.CAPITAL STOCK AND RESERVES (continued) Stock options (continued) The following is a summary of stock option activities during the three month period ended July 31, 2014 and the year ended April 30, 2014: Number of Stock Options Weighted Average Exercise Price Outstanding, April 30, 2013 Forfeited Expired Outstanding, April 30, 2014 Forfeited Expired Outstanding, July 31, 2014 At July 31, 2014, the following stock options were outstanding to directors, officers and employees: Outstanding Exercisable Exercise Price Remaining Life (Years) Expiry Date November 30, 2014 December 21, 2014 January 6, 2015 December 21, 2015 January 7, 2016 April 1, 2016 April 24, 2017 Share-based compensation The Company recognizes compensation expense for all stock options granted using the fair value based method of accounting.For the three month period ended July 31, 2014, the Company recorded share-based compensation expense of $Nil (July 31, 2013 – recovery of $62,073) for options forfeited or vesting during the period.No stock options were granted during the three month period ended July 31, 2014 or year ended April 30, 2014. 9.SUPPLEMENTAL DISCLOSURES WITH RESPECT TO CASH FLOWS There were no significant non-cash transactions affecting cash flows from investing or financing activities during the three month periods ended July 31, 2014 or 2013. 10.RELATED PARTY TRANSACTIONS Related parties and related party transactions impacting the condensed interim consolidated financial statements are summarized below and include transactions with the following individuals or entities: 14 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 10.RELATED PARTY TRANSACTIONS (continued) Key management personnel Key management personnel include those persons having authority and responsibility for planning, directing and controlling the activities of the Company as a whole. The Company has determined that key management personnel consists of members of the Company’s Board of Directors, corporate officers, including the Company’s Chief Executive Officer, Chief Financial Officer, and Vice Presidents. Remuneration attributed to key management personnel for the three month periods ended July 31, 2014 and 2013 is summarized as follows: July 31, 2014 July 31, 2013 Share-based compensation $ - $ Short-term benefits(1) $ $ include base salaries and directors’ fees, pursuant to contractual employment or consultancy arrangements, management and consulting fees The Company had a consulting agreement with the former Executive Chairman of the Company that provided for a lump sum payment of $150,000 on termination or $450,000 in the event of a change of control of the Company.This agreement was terminated by the former Executive Chairman of the Company as of December 31, 2013 without any termination payment. Other related parties King & Bay West Management Corp. (“King & Bay West”): King & Bay West is an entity owned by the former Executive Chairman of the Company, who remains an insider of the Company, and provides administrative, management, geological, regulatory, tax, corporate development and corporate communications services to the Company. Transactions entered into with related parties other than key management personnel during the three month periods ended July 31, 2014 and 2013 include the following: July 31, 2014 July 31, 2013 King & Bay West $ $ Amounts due to related parties as at July 31, 2014 included the following: · King & Bay West, controlled by the former Executive Chairman and insider of the Company - $646,706 (April 30, 2014 - $540,874) · MJM Consulting Corp., controlled by the former Executive Chairman and insider of the Company - $91,875 (April 30, 2014 - $91,875) The amounts due to related parties are non-interest bearing. Subsequent to the three month period ended July 31, 2014, the Company entered into a debt settlement agreement with King & Bay West and MJM Consulting Corp. (Note 14). 15 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 11.SEGMENTED INFORMATION The Company operates in one reportable operating segment, being the acquisition, exploration and evaluation of mineral properties in North America. July 31, 2014 April 30, 2014 Equipment United States $ $ Canada $ $ Reclamation bonds United States $ $ Exploration and evaluation assets Canada $ $ 12.CAPITAL MANAGEMENT The Company’s objectives when managing capital are to safeguard the Company’s ability to continue as a going concern in order to pursue the exploration and evaluation of its exploration and evaluation assets, acquire additional mineral property interests and to maintain a flexible capital structure which optimizes the costs of capital at an acceptable risk. In the management of capital, the Company includes its components of equity. The Company manages the capital structure and makes adjustments to it in light of changes in economic conditions and the risk characteristics of the underlying assets.To maintain or adjust the capital structure, the Company may attempt to issue new shares, issue debt, acquire or dispose of assets. In order to maximize ongoing development efforts, the Company does not pay out dividends.Management reviews its capital management approach on an ongoing basis and believes that this approach is reasonable given the relative size of the Company. The Company currently is not subject to externally imposed capital requirements. There were no changes in the Company’s approach to capital management during the period. 13.RISK MANAGEMENT AND FINANCIAL INSTRUMENTS The fair value of the Company’s receivables, payables and accrued liabilities, and amounts due to related parties approximate carrying value, due to their short-term nature.The Company’s cash and cash equivalents and marketable securities are measured at fair value under the fair value hierarchy based on level one quoted prices in active markets for identical assets or liabilities.The Company’s other financial instruments, being reclamation bonds, are measured at amortized cost. The Company’s financial instruments are exposed to certain financial risks, including currency risk, credit risk, liquidity risk, interest rate risk and price risk. 16 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 13.RISK MANAGEMENT AND FINANCIAL INSTRUMENTS (continued) Credit risk Credit risk is the risk of an unexpected loss if a customer or third party to a financial instrument fails to meet its contractual obligations. The Company is subject to credit risk on its cash and cash equivalents and receivables. The Company limits its exposure to credit loss by placing its cash and cash equivalents with major financial institutions. The Company has no investments in asset-backed commercial paper. The Company’s receivables consist mainly of Goods and Services Tax receivable due from the Government of Canada.The Company does not believe it is exposed to significant credit risk Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they fall due. The Company manages liquidity risk through its capital management as outlined in Note 12.As a result of financing and debt restructuring completed subsequent to the three month period ended July 31, 2014 (Note 14), management believes the Company has sufficient funds to support ongoing operating expenditures and meet its liabilities as they fall due. Market Risk Market risk is the risk of loss that may arise from changes in market factors such as interest rates, commodity and equity prices, and foreign exchange rates. (a) Interest rate risk Interest rate risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates. The risk that the Company will realize a loss as a result of a decline in the fair value of any short-term investments included in cash and cash equivalents is minimal because these investments generally have a fixed yield rate. (b) Price risk The Company is exposed to price risk with respect to commodity prices, particularly uranium, and equity prices, since the Company possesses investments in publicly traded securities.The Company closely monitors those prices to determine the appropriate course of action to be taken by the Company. However, there can be no assurance that the Company can exit these positions if required, resulting in proceeds approximating the carrying value of these securities. (c) Currency risk The Company’s expenditures are predominantly in Canadian dollars, and any future equity raised is expected to be predominantly in Canadian dollars. As at July 31, 2014, the Company has accounts payable denominated in US dollars of US$57,654, cash of US$1,097 and reclamation bonds of US$25,800. A 10% change in the Canadian dollar versus the US dollar would give rise to a gain/loss of approximately $3,349. 17 JET METAL CORP. NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS JULY 31, 2014 (Unaudited) (Expressed in Canadian Dollars) 14.SUBSEQUENT EVENTS The following reportable events occurred subsequent to the three month period ended July 31, 2014: · On August 26, 2014, 1,000 stock options with an exercise price of $3.80 were forfeited. · On September 16, 2014, the Company closed a non-brokered private placement and issued 20,000,000 units at a price of $0.15 per unit for gross proceeds of $3,000,000. Each unit consists of one common share and one common share purchase warrant.Each common share purchase warrant is exercisable to acquire one common share for a period of 5 years at an exercise price of $0.25.The Company paid cash commission to certain arm’s length parties in the amount of $6,450. · On September 16, 2014, the Company entered into a debt settlement agreement with King & Bay West and MJM Consulting Corp. (the “Debt Settlement Agreement”) (Note 10).Under the terms of the Debt Settlement Agreement, King & Bay West agreed to forgive $246,063 payable by the Company, restructure $246,063 payable by the Company into a non-bearing two year term loan, and convert $154,187 payable by the Company into 1,027,916 fully paid and non-assessable common shares of the Company at a deemed price of $0.15 per common share.In addition, MJM Consulting Corp. agreed to convert $91,875 payable by the Company into 612,500 fully paid and non-assessable common shares of the Company at a deemed price of $0.15 per common share.The common shares for debt transactions remain subject to the approval of the TSX Venture Exchange. 18
